


Exhibit 10.52


Dirk A. Montgomery
    


THIRD AMENDMENT TO EMPLOYMENT AGREEMENT


THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into by
and between OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company
(the “Employer”) and DIRK A. MONTGOMERY (the “Employee”) to be effective for all
purposes as of January 1, 2012.


WHEREAS, Employer employs Employee as Senior Vice President and Chief Financial
Officer of the Employer pursuant to that certain Amended and Restated Officer
Employment Agreement dated effective June 14, 2007, as amended by that certain
Amendment to Employment Agreement dated effective as of January 1, 2009 and that
certain Second Amended to Employment Agreement dated effective December 30, 2010
(as amended, the “Employment Agreement”); and


WHEREAS, the parties hereto desire to enter into this Amendment in order to
change the Employment Agreement to reflect that the Employee has been promoted
to Executive Vice President and Chief Financial Officer of the Employer.


NOW, THEREFORE, intending to be legally bound, for good consideration, receipt
of which is acknowledged, the parties hereby agree as follows:


1.Recitals. The parties acknowledge and agree that the above recitals are true
and correct and incorporated herein by reference.


2.Change of Employee's Title. The parties acknowledge and agree that all
references in the Employment Agreement to the Employee being employed as Senior
Vice President and Chief Financial Officer of the Employer are hereby amended to
state that the Employee is employed as Executive Vice President and Chief
Financial Officer of the Employer effective January 1, 2012.


3.Ratification. All other terms of the Employment Agreement as amended hereby
are hereby ratified and confirmed by each party.


IN WITNESS WHEREOF, the parties have executed this Amendment effective as set
forth above.


 
 
 
“EMPLOYEE”
 
 
 
 
 
/s/ Dirk A. Montgomery
 
 
 
 
 
DIRK A. MONTGOMERY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
“EMPLOYER”
 
 
 
 
 
 
 
 
 
 
 
Attest:
 
OSI RESTAURANT PARTNERS, LLC,
 
 
 
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kelly Lefferts
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
Kelly Lefferts, Assistant Secretary
 
 
 
 
Joseph J. Kadow, Executive Vice President
 





1 of 1


